DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10-11, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,449,173 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations of claims of the instant application are encompassed by the claimed limitations of claims of the patent as following:
Instant application (claim 1)
US 11,449,173 (claim 1)
A touch controller comprising:
A touch controller comprising:
a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the touch controller to:
a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the touch controller to:
operate in an uplink power saving mode in which an uplink signal is transmitted with reduced power in response reception of a suspend order from a host computer;
wherein operation in the uplink power saving mode is triggered by reception of a suspend order from a host computer,
operate in a normal mode in which the uplink signal is transmitted with normal power in response to a detection of a predetermined trigger during operation in the uplink power saving mode,
wherein operation in the normal mode is triggered by detection of the pen signal transmitted by the electronic pen during operation in the uplink power saving mode.
wherein the uplink signal is transmitted at a first voltage while the touch controller operates in the normal mode; wherein the uplink signal is transmitted at a second voltage lower than the first voltage while the touch controller operates in the uplink power saving mode.
operate in a normal mode in which an uplink signal that causes an electronic pen to transmit a pen signal is transmitted, and operate in an uplink power saving mode in which the uplink signal is not transmitted.

	
	Claims 10 and 16 are rejected for the same rationale as the rejection of claim 1.
	Regarding claims 2, 11, 15, 17 and 20, see claim 2 of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geller et al. (“Geller”) (US 2020/0081560 A1) in view of Lazaridis et al. (“Lazaridis”) (US 2012/0154303 A1).
Regarding claim 1, Geller discloses a touch controller (624, fig. 6) comprising: 
a processor (619); and 
a memory (622) coupled to the processor, wherein the memory stores instructions that, when executed by the processor (para. 0080), cause the touch controller to: 
operate in an uplink power saving mode in which an uplink signal is
transmitted with reduced power (paras. 0025 and 0046); and 
operate in a normal mode in which the uplink signal is transmitted with 
normal power in response to a detection of a predetermined trigger during operation in the uplink power saving mode (paras. 0025 and 0035),
 wherein the uplink signal is transmitted at a first voltage while the touch 
controller operates in the normal mode (paras. 0025 and 0046); and 
wherein the uplink signal is transmitted at a second voltage lower than the 
first voltage while the touch controller operates in the uplink power saving mode (paras. 0025 and 0046).
	Geller does not specifically disclose the signal is transmitted with reduced power in response to reception of a suspend order from a host computer.
	In a similar filed of endeavor of display device, Lazaridis discloses a signal is transmitted with reduced power in response to reception of a suspend order from a host computer (paras. 0059-0060).
	Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the signal as taught by Lazaridis in the system of Geller in order to conserve power on portable electronic device. 
	Regarding claims 2, 11 and 17, Geller discloses the detection of the predetermined trigger is a detection of a pen signal transmitted by a pen (para. 0035).
	Regarding claims 3 and 12, the combination of Geller and Lazaridis discloses the detection of the predetermined trigger is a detection of a touch operation by a finger (para. 0028 of Lazaridis).
	Regarding claims 4, 13 and 18, Geller discloses the touch controller (624) is configured to connect to a sensor electrode group including a plurality of sensor electrodes arranged below a touch surface,
the touch controller (624), in operation, derives a position of an object on the touch surface, and outputs a signal indicating the position of the object on the touch surface (para. 0046).
Regarding claim 5, Geller discloses the touch controller, in operation, transmits the uplink signal using the sensor electrode group as a transmission antenna (paras. 0048 and 0052).
Regarding claims 6, 14 and 19, Geller discloses the object is a pen (12) that outputs a pen signal, and
the touch controller (624), in operation, receives the pen signal through capacitive coupling between an electrode of the pen and the sensor electrode group, and derives the position of the object based on the pen signal (para. 0036).
Regarding claim 8, Geller discloses the detection of the predetermined trigger is a detection of the pen signal transmitted by the pen (para. 0035).
Regarding claim 9, Geller discloses the uplink signal indicates that a pen pressure value is to be transmitted by the pen to the touch controller (paras. 0017-0018).
	Regarding claim 10, Geller discloses a method of operating a touch controller (624, fig. 6), the method comprising:
operating the touch controller in an uplink power saving mode in which an uplink signal is transmitted with reduced power (paras. 0025 and 0046); and
operating the touch controller in a normal mode in which the uplink signal is transmitted with normal power in response to detecting a predetermined trigger during operation in the uplink power saving mode (paras. 0025 and 0035),
wherein the operating the touch controller in the normal mode includes transmitting the uplink signal at a first voltage during (paras. 0025 and 0046), and
wherein the operating the touch controller in the uplink power saving mode includes transmitting the uplink signal at a second voltage lower than the first voltage (paras. 0025 and 0046).
Geller does not specifically disclose the signal is transmitted with reduced power in response to reception of a suspend order from a host computer.
In a similar filed of endeavor of display device, Lazaridis discloses a signal is transmitted with reduced power in response to reception of a suspend order from a host computer (paras. 0059-0060).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the signal as taught by Lazaridis in the system of Geller in order to conserve power on portable electronic device. 
Regarding claim 16, Geller discloses a non-transitory processor-readable storage medium storing instructions that, when executed by a processor (619), cause a touch controller (624, fig. 6) to:
operate in an uplink power saving mode in which an uplink signal is transmitted with reduced power (paras. 0025 and 0046); and
operate in a normal mode in which the uplink signal is transmitted with normal power in response to a detection of a predetermined trigger during operation in the uplink power saving mode (paras. 0025 and 0035),
wherein the uplink signal is transmitted at a first voltage while the touch controller operates in the normal mode (paras. 0025 and 0046); and
wherein the uplink signal is transmitted at a second voltage lower than the first voltage while the touch controller operates in the uplink power saving mode (paras. 0025 and 0046).
Geller does not specifically disclose the signal is transmitted with reduced power in response to reception of a suspend order from a host computer.
In a similar filed of endeavor of display device, Lazaridis discloses a signal is transmitted with reduced power in response to reception of a suspend order from a host computer (paras. 0059-0060).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the signal as taught by Lazaridis in the system of Geller in order to conserve power on portable electronic device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe (US 2017/0060274 A1) discloses the electrode is a conductor, which generates an alternating electric field corresponding to a downlink signal DS supplied from the transmission-reception switching unit. The electrode also generates a charge corresponding to the uplink signal US and supplies the charge to the transmission-reception switching unit. These two operations are alternately performed (figs. 1 and 2, para. 0041).
Vandermeijden et al. (US 2015/0149801 A1) disclose a processing system is configured to determine, from the sensing signals, a positional information corresponding to a gesture while a host device is in low power mode, determine, based on the positional information and while the host device is in the low power mode, that the gesture is deliberate input, and send, in response to determining that the gesture is deliberate input, a wake signal to the host device to switch the host device out of the low power mode, and send the positional information to the host device after the host device receives the wake signal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693